              Case 1:17-cv-01907-JDB Document 35 Filed 07/23/20 Page 1 of 1



                      United States Court of Appeals
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________


No. 18-5243                                                     September Term, 2019
                                                                           1:17-cv-02325-JDB
                                                                           1:17-cv-01907-JDB
                                                       Filed On: July 23, 2020 [1853235]
National Association for the Advancement
of Colored People, (NAACP), National
Headquarters, et al.,

                   Appellees

         v.

Donald J. Trump, in his official capacity as
President of the United States, et al.,

                   Appellants


------------------------------

Consolidated with 18-5245

                                          MANDATE

      In accordance with the order of July 23, 2020, and pursuant to Federal Rule of
Appellate Procedure 41, this constitutes the formal mandate of this court.


                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:     /s/
                                                              Daniel J. Reidy
                                                              Deputy Clerk




Link to the order filed July 23, 2020
         Case 1:17-cv-01907-JDB Document 35-1 Filed 07/23/20 Page 1 of 1




                    United States Court of Appeals
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________
No. 18-5243                                                     September Term, 2019
                                                                           1:17-cv-01907-JDB
                                                                           1:17-cv-02325-JDB
                                                            Filed On: July 23, 2020
National Association for the Advancement of
Colored People, (NAACP), National
Headquarters, et al.,

                Appellees

        v.

Donald J. Trump, in his official capacity as
President of the United States, et al.,

                  Appellants
------------------------------

Consolidated with 18-5245


        BEFORE:          Griffith and Millett, Circuit Judges; and Edwards, Senior Circuit
                         Judge

                                             ORDER

       It is ORDERED, on the court’s own motion, that in light of the Supreme Court’s
opinion in Department of Homeland Security v. Regents of the University of California,
140 S. Ct. 1891 (2020), this case be remanded to the district court with instructions to
remand it to the Department of Homeland Security for further action, if appropriate, that
is consistent with the Supreme Court’s decision.

        The Clerk is direct to issue the mandate forthwith.

                                            Per Curiam


                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:     /s/
                                                              Daniel J. Reidy
                                                              Deputy Clerk
